Citation Nr: 0419572	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  00-25 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purpose of entitlement to Department of Veterans 
Affairs (VA) death benefits purposes.


REPRESENTATION

Appellant represented by:	Nicanor C. Sebastian, Jr., 
Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from April 10, 
1945, to October 31, 1945.  He died in January 1993.  The 
appellant seeks to establish that she is his surviving spouse 
for purposes of VA death benefits.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2000 administrative decision by the VA Regional Office (RO) 
in Manila.  In June 2003, the Board remanded the case to the 
RO to satisfy due process requirements.


FINDINGS OF FACT

1.  The appellant and the veteran lived together from 
sometime in 1973 until the veteran died in January 1993.

2.  They were married in a legal ceremony in August 1992, 
less than one year prior to the veteran's death; they did not 
have a child together.

3.  The appellant had knowledge that common-law marriage is 
not recognized in the Philippines; she was not in a "deemed 
valid" marriage with the veteran prior to August 1992.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for VA death benefits purposes.  38 U.S.C.A. 
§§ 101(3), 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board finds that the Veterans Claims Assistance Act 
(VCAA) does not apply in the instant case.  The only issue 
before the Board is whether the appellant may legally be 
recognized as the surviving spouse of the veteran.  Because 
how this determination is made is outlined in statute and 
regulation, the Board's review is limited to interpretation 
of the pertinent law and regulations.  The United States 
Court of Veterans Appeals (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  

Factual Background

In August 1992, the appellant and the veteran were 
ceremonially married by a judge in accordance with Article 34 
of the New Family Code of the Philippines.  The record 
contains a certified copy of the marriage certificate.  The 
marriage certificate lists both the veteran's and the 
appellant's marital status as "single" prior to the 
marriage.

A certified death certificate shows that the veteran died on 
January [redacted], 1993.  The appellant was listed as the 
surviving spouse.  

In March 2000 the appellant initially sought VA death 
benefits.  See VA Form 21-534.

In March 2000 the RO informed the appellant that her claim 
for VA death benefits as the surviving spouse of the veteran 
was denied because she was not married to the veteran for at 
least one year [prior to his death] and because no child was 
born of the marriage.

In an August 2001 VA deposition the appellant alleged that 
she began living with the veteran about a year after the 
death of her first husband, who "died sometime [between] 
February 1971 or 1972."  She continued to live with the 
veteran until they were "legally married" in August 1992.  
A photocopy of a certificate of death from the Republic of 
the Philippines shows that the appellant's first husband died 
in February 1972.  Also of record is proof of the veteran's 
first wife's death in December 1971.  

In May 2002, in the course of a VA deposition the appellant, 
in response to the question of "Do you truly believe that 
your mere cohabitation with the veteran constitute[d] a valid 
marriage?," responded "No, sir, that was the reason why we 
got married under civil rites on August 19, 1992."  This 
deposition was "signed" by the appellant; she used her 
thumbprint.  The record also includes references to 
interviews with other individuals who attested they were 
aware the appellant and the veteran lived as husband and wife 
before they were ceremonially married.  

Laws and Regulations

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2003).  For VA death benefits 
entitlement purposes, the veteran must have been married to 
the appellant for over one year or for any period of time if 
a child was born of the marriage.  38 C.F.R. § 3.54.  

In addition, where an attempted marriage (common-law) is 
invalid by reason of legal impediment, VA regulations allow 
for certain attempted marriages to be nevertheless "deemed 
valid" if specific legal requirements are met.  Basically, 
such an attempted marriage will be "deemed valid" if:  (a)  
the attempted marriage occurred one year or more before the 
veteran died; and (b)  the claimant entered into the marriage 
without knowledge of the impediment; and (c)  the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d)  no other 
claimant has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. 
§ 3.205(a) are satisfied as well as those of 38 C.F.R. 
§ 3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c). 

The term "legal impediment" was interpreted in an opinion 
of VA Office of the General Counsel, VAOPGCPREC 58-91, to 
include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriages.  
The Court has issued pertinent directives in this regard in 
Colon v. Brown, 9 Vet. App. 104 (1996).  Specifically, in 
cases such as here, the appellant must be given an 
opportunity to submit a signed statement pursuant to 38 
C.F.R. § 3.205(c), indicating that she had no knowledge of an 
impediment to the marriage.  The Court indicated that if the 
appellant was unaware of the impediment, then an otherwise 
invalid common-law marriage could be deemed valid.

Under Article 34 of the New Family Code of the Philippines, 
no license shall be necessary for the marriage of a man and a 
woman who have lived together as husband and wife for at 
least five years without any legal impediment to marry each 
other.  The contracting parties shall state the foregoing 
facts in an affidavit before any person authorized by law to 
administer oaths.  The solemnizing officer shall also state 
under oath that he ascertained the qualifications of the 
contracting parties and found no legal impediment to the 
marriage.

Analysis

Applying the (undisputed) facts in this case to the legal 
criteria cited above, the Board concludes that the appellant 
is not entitled to recognition as the surviving spouse of the 
veteran.

As a preliminary matter, it is neither shown, nor even 
alleged that the appellant and the veteran were ceremonially 
married to each other for over one year or that they had a 
child born of the union.  See 38 C.F.R. § 3.54.  

What the record in fact shows is that the appellant and the 
veteran cohabited for a period of almost 20 years and, 
although neither had a legal impediment to marrying (i.e., an 
existing marriage) throughout that time, did not decide to 
marry until substantially less than a year prior to the 
veteran's death.  The circumstances presented also do not 
reflect a "deemed valid" marriage.  See 38 C.F.R. § 3.52.  
Philippine law does not recognizes common-law marriages.  
While a marriage may nevertheless be deemed valid if the 
person claiming surviving spouse status was unaware of such 
legal impediment (See Colon, supra), the appellant here has 
acknowledged that she was aware of the fact that the 
Philippines does not recognize common-law marriages, and thus 
was aware of the legal impediment.  See May 2002 VA 
deposition.  

In summary, the appellant and the veteran were not married at 
least a year prior to his death, did not have a child 
together, and were not in a "deemed valid" marriage 
relationship.  Under the statute and regulations above, the 
appellant may not be recognized as the surviving spouse of 
the veteran for VA death benefit purposes.  
ORDER

The appeal to establish recognition of the appellant as the 
veteran's surviving spouse for VA death benefits purposes is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



